
	

113 S2636 IS: Alaska Native Conservation Parity Act of 2014
U.S. Senate
2014-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2636
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2014
			Mr. Begich (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage charitable contributions of real property
			 for conservation purposes by Native Corporations.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Alaska Native Conservation Parity Act of 2014.
		
			2.
			Encouragement of
			 contributions of capital gain real property made for conservation purposes
			 by
			 Native Corporations
			
				(a)
				In
			 general
				Paragraph (2) of section 170(b) of the Internal Revenue
			 Code of 1986 is amended by redesignating subparagraph (C) as subparagraph
			 (D),
			 and by inserting after subparagraph (B) the following new subparagraph:
				
					
						(C)
						Qualified
				conservation contributions by certain Native Corporations
						
							(i)
							In
				general
							Any qualified conservation contribution (as defined in
				subsection (h)(1)) which—
							
								(I)
								is made by a
				Native Corporation, and
							
								(II)
								is a
				contribution of property which was land conveyed under the Alaska
			 Native Claims
				Settlement Act,
							shall be
				allowed to the extent that the aggregate amount of such
			 contributions does not
				exceed the excess of the taxpayer's taxable income over the amount
			 of
				charitable contributions allowable under subparagraph (A).
							(ii)
							Carryover
							If
				the aggregate amount of contributions described in clause (i)
			 exceeds the
				limitation of clause (i), such excess shall be treated (in a manner
			 consistent
				with the rules of subsection (d)(2)) as a charitable contribution
			 to which
				clause (i) applies in each of the 15 succeeding years in order of
			 time.
						
							(iii)
							Definition
							For
				purposes of clause (i), the term Native Corporation has the
				meaning given such term by section 3(m) of the Alaska Native Claims
			 Settlement
				Act.
						.
			
				(b)
				Conforming
			 amendment
				Section 170(b)(2)(A) of such Code is amended by
			 striking subparagraph (B) applies and inserting
			 subparagraphs (B) or (C) apply.
			
				(c)
				Effective
			 date
				The amendments made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2013.
			
				(d)
				Rule of
			 construction
				Nothing in this section or the amendments made by
			 this section shall be construed to modify any existing property rights
			 conveyed
			 to Native Corporations (withing the meaning of section 3(m) of the Alaska
			 Native Claims Settlement Act) under such Act.
			
